Citation Nr: 0932666	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a sunburn 
injury of both lower extremities (now claimed as 
polyneuropathy).  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1965 to January 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2007 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2008, 
a hearing was held before a Decision Review Officer (DRO) at 
the RO; a transcript of the hearing is associated with the 
claims file.  

Although the RO implicitly reopened the Veteran's claim of 
service connection for residuals of a sunburn injury of both 
lower extremities in a February 2008 statement of the case 
(SOC), the question of whether new and material evidence has 
been received to reopen such a claim must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the Veteran's claim accordingly.  

Finally, in a statement received in September 2007, the 
Veteran appears to be raising the matter of service 
connection for disability of both lower extremities based on 
herbicide exposure.  The matter of whether the Veteran's 
service qualifies him for consideration under the presumptive 
provisions of 38 U.S.C.A. § 1116 has not been addressed by 
the RO; the matter is referred to the RO for clarification 
and any appropriate action.  


FINDINGS OF FACT

1.  An unappealed September 2001 rating decision declined to 
reopen a claim of service connection for residuals of a 
sunburn injury of both lower extremities, which had been 
previously denied essentially on the basis that his sunburn 
injury in service was acute and transitory and left no 
residual pathology.  

2.  Evidence received since the 2001 rating decision suggests 
the Veteran may have lower extremity disability as a residual 
of an in-service sunburn injury, relates to the unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  

3.  The preponderance of the evidence establishes the Veteran 
does not have any current pathology that is residual of a 
sunburn injury in service; he is not shown to have 
polyneuropathy.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for residuals of a 
sunburn injury of both lower extremities may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).  

2.  Service connection for residuals of a sunburn injury of 
both lower extremities (also claimed as polyneuropathy) is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Regarding the appeal to reopen the claim of service 
connection for residuals of a sunburn injury of both lower 
extremities, now claimed as polyneuropathy, inasmuch as the 
determination below constitutes a full grant of that portion 
of the claim, there is no reason to belabor the impact of the 
VCAA on the matter, since any error in notice is harmless.  

Regarding the underlying claim of service connection for 
residuals of a sunburn injury of both lower extremities, now 
claimed as polyneuropathy, the Veteran was advised of VA's 
duties to notify and assist in the development of the claim 
prior to the initial adjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A November 2006 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the letter informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record.  

The Veteran's service treatment records (STRs) and 
postservice treatment records are associated with his claims 
file.  He was afforded an examination on behalf of VA in 
December 2007.  He has not identified any pertinent records 
that remain outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  


B.	Factual Background

As noted above, in September 2001, the RO declined to reopen 
the Veteran's claim of service connection.  He was properly 
notified of that decision and of his appellate rights, and he 
did not appeal it.  

Evidence of record in September 2001 included the Veteran's 
STRs which show that in March 1968, he was treated for second 
degree sunburn of his legs and hospitalized for 7 days.  On 
January 1969 separation examination, clinical evaluation of 
the lower extremities, skin, and neurology were normal.  

A January 1983 private treatment record shows the Veteran's 
complaints of occasional burning and aching in the legs.  
Findings included no neurological or muscular deficits and 
normal skin pigmentation.  The diagnosis was "subjective 
complaints are noted and recorded - physical (objective) 
[examination] reveals no pathology."  

Evidence received since the September 2001 rating decision 
includes an August 2006 letter from Dr. T.K., indicating that 
the Veteran was seen for complaints of right leg discomfort, 
and that he was having difficulty with the "circulation" 
problem.  The Veteran reported the sensation as 
hypersensitivity and cold feeling to the right leg.  
Examination revealed no abnormal discoloration, unusual 
swelling or any evidence of peripheral vascular disease.  Dr. 
T.K. opined the sunburn injury in service could be 
contributing to the Veteran's present right leg symptoms.  

A September 2006 private treatment report from Dr. B.F. notes 
the Veteran complained of having hypersensitivity to cold in 
his feet and leg.  Dermatologic consultation revealed a 
normal exam with no skin abnormalities shown.  On physical 
examination, the skin showed no eruption and normal dorsalis 
pedis pulses bilaterally.  Sensory testing revealed, 
subjectively, cool stimulus felt as less cool below calves 
bilaterally.  Vibration sense was preserved over hands and 
toes.  Strength were fully 5/5 for proximal and distal 
muscles of the lower limbs.  Deep tendon reflexes were 2/4 
for the quadriceps, and 1/4 at the ankles.  Dr. B.F. 
concluded that "[t]he neurologic examination was intact save 
for some suggestion of minimal polyneuropathy with mild deep 
tendon reflex attenuation over the ankles and subjectively 
described attenuated temperature sensation over the limbs."  
He further indicated that the Veteran's symptoms of his lower 
limbs feeling cold and requiring extra warmth protection 
suggests some peripheral vasoconstriction, but not vascular 
insufficiency per se.  In conclusion, he stated that the 
Veteran's symptoms of coldness, which date from the time of 
his sunburn exposure, are likely attributable to that event.  

Loma Linda VA Medical Center treatment records from May 1999 
to July 2007 show that in March 2006, the Veteran complained 
of numbness in the lower extremities, mostly in the right 
ankle.  It was noted that the Veteran was awaking at night 
with the right foot numb, for approximately the last 3 
months.  A March 2007 report notes complaints of intermittent 
pain in the legs and feet.  Findings included no clear 
numbness or tingling, and 40 percent sensory loss to pin in 
the feet.  The physician concluded that there were distal 
lower extremity nonspecific symptoms with mild sensory loss 
on examination, and that "sensory polyneuropathy is a 
consideration."  On April 2007 neurology consultation, the 
physician stated that the nerve conduction studies (NCS) of 
the lower extremities were normal, and did not show evidence 
supportive of a large fiber distal sensory motor 
polyneuropathy.  

On December 2007 examination on behalf of VA, the Veteran 
reported he has had cold feeling in his feet and legs with 
very sensitive response to touch since his sunburn injury in 
service.  Associated symptoms included tingling, numbness, 
abnormal sensation, and anesthesia.  The pain (described as a 
9/10) was localized to the feet and legs, and noted to be 
constant.  On neurological examination, there were no 
abnormal findings noted of the peripheral nerves.  
Neurological examination of the lower extremities revealed 
motor function within normal limits, sensory function within 
normal limits, and knee and ankle jerk 2+, bilaterally.  The 
examiner concluded that there was "no diagnosis because 
there is no pathology to render a diagnosis."  In response 
to the question whether there was a relationship between the 
Veteran's current polyneuropathy and his sunburn injury in 
service, the examiner stated that he did not believe the 
Veteran had a diagnosis of polyneuropathy since there was no 
evidence of such on examination.  He stated that his findings 
were supported by Dr. T.K.'s August 2006 report because Dr. 
T.K.'s diagnosis was based only on the patient's history.  
Hence, there were no residuals from the sunburn of both lower 
extremities.  

A February 2008 addendum from the December 2007 examining 
physician notes that NCS of the lower extremities were 
normal, and that evidence did not support a large fiber 
distal sensory motor polyneuropathy.  He reiterated that 
based on the normal results of the NCS, there were no 
residuals from the Veteran's sunburn of both lower 
extremities.  

C.	Legal Criteria and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Fortuck v. Principi, 
17 Vet. App. 173 (2003); Justus v. Principi, 3 Vet. App. 510 
(1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail in a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are based on an analysis of all the evidence of 
record and an evaluation of its credibility and probative 
value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Reopening of the Claim

Evidence received since the September 2001 rating decision is 
new, as it was not previously of record, and relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  The claim was previously denied based on a finding 
that the Veteran's sunburn injury in service was acute and 
transitory, and left no residual pathology.  The August 2006 
letter from Dr. T.K. and the September 2006 report from Dr. 
B.F. suggest there is current residual pathology from the 
Veteran's sunburn injury in service, and therefore relate to 
the previously unestablished fact.  As they suggest a 
possible nexus between the current pathology and the sunburn 
in service they address the remaining factor necessary to 
substantiate the claim, and raise a reasonable possibility of 
substantiating the claim.  Therefore, the evidence received 
since he September 2001 decision is both new and material, 
and the claim may be, and is, reopened.  

De Novo Review

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO has already adjudicated the matter de novo 
before certifying it on appeal for Board review.  

It is not in dispute that the Veteran sustained second degree 
sunburn of both lower extremities in service.  What he must 
still show to establish service connection for residuals of a 
sunburn injury of both lower extremities is that he has 
current pathology that is identified as being a residual of 
the sunburn injury in service.  The preponderance of the 
evidence is against such a finding.  

Notably, the Veteran's January 1969 service separation 
examination documented normal clinical evaluation of the 
lower extremities, skin, and neurology.  As there is no 
evidence of complaints related to his sunburn injury in 
service until January 1983, and no evidence submitted showing 
complaints related to his sunburn injury again until, at the 
earliest, November 2000 (the Veteran reported he desired to 
see a podiatrist for his "feet problem" in a Loma Linda VA 
Medical Center record), service connection for residuals of a 
sunburn injury of both lower extremities on the basis that 
such disability became manifest in service and persisted is 
not warranted.  

The record includes both medical evidence that tends to 
support that there is a nexus between the Veteran's current 
complaints and his sunburn injury during service, and medical 
evidence that is against such a nexus.  Evidence tending to 
support such a relationship includes the August 2006 letter 
from Dr. T.K. and the September 2006 report from Dr. B.F.; 
the evidence against his claim includes the January 1983 
private treatment report, VA treatment records (specifically 
the April 2007 neurology consultation), and the December 2007 
examination on behalf of VA.  When evaluating these opinions, 
the Board must analyze the credibility and probative value of 
the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The August 2006 opinion from Dr. T.K. that the Veteran's 
sunburn injury in service "could be" contributing to his 
right leg symptoms lacks significant probative value as it is 
phrased in general and speculative terms.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (finding that an opinion using 
the term "could" without supporting clinical data or 
rationale was too speculative as medical nexus evidence); see 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
medical evidence that is speculative, general, or 
inconclusive cannot be used to support a claim).  Dr. T.K. 
found no objective evidence of an underlying disability or 
pathology, his conclusion was based entirely on the Veteran's 
reports of subjective complaints and history of injury.  As 
he does not identify any underlying pathology/abnormality 
found on his clinical evaluation of the Veteran to account 
for the complaints, he does not provide sufficient rationale 
to allow the Board to make a fully informed decision as to 
whether he has objective manifestations of current disability 
related to his sunburn injury in service.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Dr. B.F.'s September 2006 report concluding that the 
Veteran's symptoms of coldness, which are alleged to date 
from the time of his sunburn injury in service, are likely 
attributable to such event, and that the neurologic 
examination revealed some suggestion of minimal 
polyneuropathy, has some probative value, as it reports 
findings on neurologic examination that in his professional 
opinion are related to sunburn injury.  However, the opinion 
regarding the significance of the clinical findings is stated 
in speculative terms (i.e., "some suggestion"); there is no 
explanation as to how such an inconclusive finding of current 
pathology leads to a conclusion that there is current 
disability that is "likely" attributable to service.   
Hence, the probative value of this opinion is limited.  

The December 2007 examiner's opinion that the Veteran does 
not have current disability residual from a sunburn injury in 
service, and specifically that the Veteran does not have 
polyneuropathy, is accompanied by a more detailed explanation 
of rationale, points to clinical (examination) findings that 
support the examiner's conclusion (that there is no 
pathology), and expresses a greater familiarity with 
historical data, which are significant for an absence of 
findings of abnormalities on diagnostic studies (see April 
2007 notation of normal NCS).  Hence, the December 2007 
examiner's opinion has the greatest probative value, and is 
persuasive.  

While the Veteran may be of the opinion that he has current 
"disability" related to a sunburn injury in service, his 
opinion is not competent evidence in such matter, as it 
requires specialized training.  Subjective complaints may be 
capable of lay observation; whether or not such complaints 
are diagnostic of polyneuropathy (or reflect other underlying 
pathology) is a medical question.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the Veteran 
does not have polyneuropathy, and does not have any current 
pathology that is a residual of a sunburn injury of the lower 
extremities in service.  In the absence of evidence of a 
present disability that is related to service/event or injury 
therein, a grant of service connection is clearly not 
supportable.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board concludes that service connection for 
residuals of a sunburn injury (claimed as polyneuropathy) is 
not warranted.  




ORDER

The appeal to reopen a claim of service connection for 
residuals of a sunburn injury of both lower extremities is 
granted; however, service connection for such disability (now 
also claimed as polyneuropathy) is denied on de novo review.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


